Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 7: the term “the upper surface of the resin layer” lacks antecedent basis; line 11: the term “the upper an side surfaces of the diffusion layer” lacks antecedent basis; and line 12-13: the term “the maximum thickness of the phosphor layer” lacks antecedent basis; and
Claim 12: lines 2-3: the term “the upper surface of the resin layer” lacks antecedent basis.
	Dependent claims 13-20 are necessarily rejected since they depend upon rejected base claim(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (USPgPub 2012/0182714, of record).
As to claim 1, Kwon et al disclose applicant’s claimed lighting device (at least Figs. 9, 18-20) including: 
a substrate (1840);
a plurality of light sources (1830) spaced apart from each other at predetermined intervals on the substrate;
a resin layer (1850; paras. 0090, 0091) disposed on the substrate; and

Kwon et al differ from applicant’s claimed lighting device in that Kwon et al do not disclose a diffusion layer disposed between the resin layer and the phosphor layer, and a thickness of the diffusion layer being 10% or more and less than 50% of a maximum thickness of the phosphor layer, as claimed by applicant.
However, it would have been obvious to one of ordinary skill in the art to provide the diffusion layer by performing routing experiments with different combination of layers stacked with appropriate thicknesses for achieving optimized light emission characteristics.
In light of this, it would have been obvious to one of ordinary skill in the art to provide Kwon et al’s lighting device including different combination of layers with appropriate thicknesses for achieving optimized light emission characteristics.
As to claim 2, Kwon et al disclose the diffusion layer in a patterned manner, as claimed by applicant. 
As to claims 3-9, applicant’s claimed different features of the diffusion layers would be considered within the level of 
As to claim 10, applicant’s claimed feature of the phosphor layer would be considered within the level of ordinary skill in the art and therefore would have been obvious to one of ordinary skill in the art.

Claims 11-20 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed lighting device including a specific structure of a combination of: a substrate, a rein layer, a phosphor layer and a diffusion layer, as cited specifically in claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879